 Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 7

 AO 9I(Rev.08/09) CriminalComplaint

                                   U NITED STATES D ISTRICT C OU
                                                        orthe                                    JjL 2j 2215
                                             Southern DistrictofFlorida                          ANGEt.A E.NOBLE
                                                                                                cLEqKtJ.s.DIs'rcm
                                                                                               s.D.OFFLA.-FT.LAUD.
                  United StatesofAmerica                                    l
                             V.                                             j                       *.
                   JR
                    amesBradfordand
                     obertMcNeilJr.,
                                                                 CaseNo.)
                                                                        I
                                                                          u-               *              *
                                                                                                                       r/


                                              CRIM INAL COM PLAINT

         1,thecomplainantin thiscase,statethatthe following istrue tothebestofm y knowledgeandbelief.
Onoraboutthedatets)of                  July23,2019             inthecounty of                Broward           inthe
   Southern    Districtof              Florida         ,thedefendantts)violated:
           CodeSection                                             OffenseDescrètion
Title8,U.S.C.Section1324(a)(1)           Conspiracy to Encourage IllegalImmigration
(A)(v)(I)




         Thiscriminalcomplaintisbased on thesefacts:
         SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet.

                                                                                 /
                                                                                   omplain t' gnature

                                                                                SA Davi
                                                                                      d Jansen,HSI
                                                                                   Printednameand title

Sworn tobeforeme andsigned inm y presence.


Date:             2.     l
                                                                                      Judge'
                                                                                           ssignature
City and state:               FortLauderdale,Flori
                                  --             da                PATRICK M .HUNT,U.S.M AGISTRATE JUDG E
                                                                                 Printed nameandtitle
Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 7



                   AFFID A V IT IN SU PPO R T O F CR IM INA L C O M PLAIN T

   1,David J.Jansen,being duly sworn,do deposeand say:

                 lam aSpecialAgentwithHomelandSecurityInvestigations(û:HSl'')andhavebeen
   soemployed sinceAprilof2007.Priortomyappoin% entasaSpecialAgentlwasanofficerwitlzu .s.

   CustomsandBorderProtection(ç$CBP'')forfotvyears,aswellasanlrkspectorw1113theU.S.lmmipution
  andNaturalizationService(ûûm S'')tbrfouryears.lam responsibleforconductingcriminalinvestigations
  relatedtooffensescontainedinTitles8,18,19,21and 31oftheUnitedStatesCode. A saresultofm y

  training and experience,lam fnm iliarw iththetctics,m ethods,andteclm iquesofcom m ittingvariotkstypes

  ofimm ipationlaw violations.lhavebeen theleadinvestigatororotherwiseparticipatedinnumerous

  investigationsinvolving alien smuggling.

                 The statem ents contained in this Affidavit are based upon m y ow n personal

  knowledge, as well information provided to me by other law enforeement oftk ials and law

  enforcementsupportpersonnel.BecausethisAffidavitisbeing subm itted forthelimited purposeof

  securing a criminalcomplaint,1 have not included each and every fad known to m e or law

  enforcem ent in this investigation.1 have set forth only the facts that l believe are necessary to

  establishprobablecausethatJnmesAlexanderBRADFORD ItSBRADFORD''IandRobertLawrence
  M CNEILJR (GSMCNEIU')didknowinglyconspiretoencotlrageandinducealienstocometo,enter,
  and residein theUnited States,knowing and in recklessdisregard ofthe factthatsuch com ing to,

  entry,atld residence isand w illbe in violation oflaw,in violation ofTitle 8, U nited StatesCode,

  Section 1324(a)(1)(A)(v)(1).
                OnJuly23,2019,theUnitedStatesCoastGuazd(USCG)cutterPaulClarkwason
  routinepatrolin intem ationalwatersapproxim ately 20 nautiealmilesofftheeastcoastofFlorida.

  Crew m embersobservedan approxim ately seventy-footHatterasM otorYachtbearingBrhishVirgin
Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 7



   lslandsregistrationnumber8V1743233(hereinafter,thetlsuspectvessel''),transitingonawestbound
   course tow ards the U nited States.

                  The crew oftheU SCG cutterPaulClm'
                                                   k made contactwith the suspectvesselvia

  V H F radio and asked the crew to identify them selves.BRA DFO RD and M CN EIL identified

  them selves asthe captain and crew of the vesselrespectively.The crew ofthe eutter Paul Clark

  asked BRADFORD and M CNEIL how m anypeoplewereonboardthevessel. M CN EIL statedthat

  therewereten peopleon board,two crew and eightpassengers.

                  TheU SCG cutterPaulClark shadowed the suspectvesselon a westbound cotlrse

  towardstheUnitedStates.Viaradio,thecrew ofthecutterPaulClarkaskedM CNEIL forthenames,

  datesofbirth and citizenship ofallpassengers aboard the suspectvessel.M CNEIL provided the

  namesand datesofbirth ofeightpassengersand statedthatalleightwereeitizensofJapan. D uring

  theradioconversation betweenM CNEIL andthecrew ofthecutterPaulClark, M CN EIL repeatedly

  stated thatallofthe passengers were citizens ofJapan and provided passportnumbersforeight

  passengers.Japanese citizensdo notneed visasto enterthe U .S.fortourism orbusinesspurposes.

                 TheUSCG eutterPaulClark arrived onseenewith thesusped vesselapproxim ately

  10 nauticalm ileseastofPortEverglades,Floridaand com menced an adm inistrativeboarding. A

  m ale,lateridentified as BRA DFOR D ,was observed operating the vessel, and anothermale,later

  identified asM CNEIL wasobserved on deck.

                 A bordingparty from theU SCG cutterPaulClark boardedthesuspectvesseland

  askedM CNEIL tohaveallpassengerscom eondeck.Twelvepassengers,w ho w erelaterdetennined

  to be Chinesenationalsand werein possession ofpassportsfrom thePeople'sRepublicofChina,

  were found on board the susped vessel.Chinese N ationals are required to obtain a visa prior to

  entering the U .S.forany purpose.
Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 7



                 A memberof'the boarding party asked M CNEIL why there w ere twelve Chinese

  nationalson board instead ofeightJapanese nationals.M CNEIL stated thatitmusthavebeen a

  misunderstandingandaskedthebordingparty,ttArew eintrouble?''M CNEIL furtherstatedthathe

  Ctworked with theunderground railroad and anti-hum an traffcking and would neverdo anything

  MTong.

                 NoneofthetwelveChinesenationalsonboardpossesseddocum entationorvisasthat

  wouldallow thcm tolegally entertheUnitedStates.BRADFORD ,M CN EIL andthetwelveChinese

  nationalsweretransferred to the cutterPaulClark forinterview ing and processing. N o citizensor

  nationalsofJapan were found on board thesuspectvessel.

         10.    lnapost-M irandainterview ,BRADFORD statedthattheydepartedtheUnited States

  onthesuspectvesselonJuly22,2019,and arrived inNassau,Bahnm as.BRADFORD adm ittedthat

  thepurposeofthetripwasto pick upatourgroup ofaliensintheBahamasandtransportthem tothe

  United Statesand return them to the Bahamason Friday.BRADFORD stated thathe hasbeen a

  charter captain for thirty to forty years and is aw are that people com ing to the U .S.had to be

  inspected by im migration and custom s and had to have proper docum ents to enter the U .S.

  BRADFORD statedthathenevercheckedtoseeifthepassengershadproperdocumentstocom eto

  the U .S.

                A search ofthe suspectvesselrevealed m ore than ten cellphones in a bag in the

  bridgeareaofthevessel.NoneofthetwelveChinesenationalswereinpossession ofacellphone.

  Based on m y know ledge and experience in hum an sm uggling eases, sm ugglers often collect cell

  phonesfrom m igrantsuntilthey are paid fordelivering the m igrantsto the U .S.

         12.    A dditionally,the Chinese nationalsw ere notobserved to possess any luggage.
Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 5 of 7



                Based on theforegoing facts,1respectfully subm itthatthere isprobable cause to

  believe that Jam es AlexanderBRADFORD and RobertLawrence M CNEIL JR did knowingly

  conspireto encourage and induce aliensto com eto,enter,and reside in the United States, know ing

  and in reekless disregard ofthe factthatsuch com ing to,entry,and residence is and willbe in

  violationoflaw,inviolationofTitle8,UnitedStatesCode,Section 1324(a)(1)(A)(v)(1).

          FU RTH ER A FFIAN T SA Y ETH N AU G H T.




                                      DA V ID A SE , PECIA L A GEN T
                                      H OM ELAN D SECURITY INV ESTIGA TION S



  Sworn and subscribed before m e this
  24thday ofJuly, 2019.



  H ON .PA TRICK M .HUN T
  UN ITED STA TES M A GISTM TE JU D GE
 Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 6 of 7




                           U N ITED STA TE S D ISTR ICT C O U R T
                              SOU TH ER N DISTR ICT O F FLO RIDA

                          CA SE NUM BER :

                                  BO ND R ECO M M ENDA TIO N



DEFENDANT:Jam es Bradford

             $100,000 PSB
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                             By:
                                                    AUSA: A NITA W HITE




LastK nown A ddress:




W hatFacility-
             .




Agentts):          SA DavidJansen
                   (FBI) (SECRET SERVICE) (DEA) (lRS) (lCE) (OTHER)
                   (786)229-4291
 Case 0:19-mj-06355-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 7 of 7




                          U N ITED STA TES D ISTR ICT C O U R T
                              SO UTH ERN DISTR ICT O F FLO RIDA

                          CA SE NUM BER :

                                  BO ND R EC OM M END ATIO N



DEFEN DAN T:RobertM cNeilJr.

              $100,000 PSB and $50,000 10%
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                             By:
                                                    AUSA : ANITA W HITE




LastKnow n A ddress:




W hatFacility-
             .




Agentts):           SA David Jansen
                   (FB1) (SECRET SERVICE) (DEA) (lRS) (ICE) (OTHER)
                    (786)229-4291
